Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2008/0226483 to Iwanami in view of US Patent 5,829.959 to Tsubono.
In Reference to Claim 1
Iwanami discloses an oil supply mechanism for a horizontal compressor, wherein the horizontal compressor comprises a housing (Fig. 1, 11a), a motor (Fig. 1, 12), and a rotating shaft (Fig. 1, 18) driven by the motor, and a bearing seat (Fig. 1, annotated) supporting the rotating shaft, the oil supply mechanism comprises a partition member (Fig. 1, annotated by the examiner), the partition member is ring- shaped (AS showed in Fig 1) and has a central hole (Fig. 1, as showed) allowing the bearing seat to pass through, and the partition member is configured to separate out in the housing an oil storage chamber (Fig. 1, 44) and a motor chamber (Fig. 1, 19) in which the motor is provided, wherein the partition member is configured to have an annular groove (Fig. 1, annotated by the examiner) opening toward the oil storage chamber
Iwanami teaches a single piece of bearing seat.
Tsubono teaches a bearing seat (Fig. 1, 72), further comprises a bearing seat bracket (Fig. 1, 70) for fixing the bearing seat, and wherein the partition member is a member different from the bearing seat bracket (AS showed in Fig, 1, items 72 and 70 are two separated piece).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Iwanami to incorporate teachings from Tsubono.  Doing so, would result in the shaft support structure which has a bearing set and bearing seat bracket of Tsubono being integrated into the design of Iwanami to replace the shaft support structure.  So a ball bearing being used to at the end of the shaft which increase the flexibility of the shaft, so the bending force on the shaft during the operation can be reduced.

    PNG
    media_image1.png
    480
    610
    media_image1.png
    Greyscale


In Reference to Claim 2
Iwanami discloses a radially outer portion (Fig. 1, annotated by the examiner) of the partition member is connected to an inner peripheral surface of the housing and a radially inner portion of the partition member is connected to an outer peripheral surface of the bearing seat.
In Reference to Claim 17
Terai discloses a horizontal compressor (Fig. 1, as showed) comprising the oil supply mechanism according to claim 1.
In Reference to Claim 18
Terai discloses the horizontal compressor is a lower pressure side scroll compressor (AS showed in Fig. 1)
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwanami and Tsubono as applied to Claim 1 in view of US Patent 3,434,656 to Bellmer.
In Reference to Claim 3
Terai discloses the housing and an end cover (AS showed in Fig, 1)
Terai does not teach a radially outer portion of the partition member is connected to both the housing body and the end cover.
Bellmer teaches a radially outer portion of the partition member (Fig. 1, 4) is connected to both the housing body (Fig. 1, 6) and the end cover (Fig. 1,8)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Terai to incorporate teachings from Bellmer.  Doing so, would result in partition member being clamped between the housing body and the end cover.  Both inventions of Terai and Bellmer having a partition separating a pressure space into two different chambers, so Bellmer teaches the easy method to remove the partition member for the purposes of maintenance.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwanami and Tsubono as applied to Claim 2 in view of US Patent 3,434,656 to Bellmer.
In Reference to Claim 8
Terai discloses the housing and the end cover.
Terai does not teach a radially outer portion of the partition  member is connected to both the housing body and the end cover.
Bellmer discloses a ridge (Fig. 1, 4) is provided on an outer peripheral surface of the radially outer portion of the partition  member, and the ridge is interposed between a housing and an end cover.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Terai to incorporate teachings from Bellmer.  Doing so, would result in partition member being clamped between the housing body and the end cover.  Both inventions of Terai and Bellmer  having a partition member separating a pressure space into two different chambers, so the end cover can be easily removed for the purposed of maintenance.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwanami and Tsubono as applied to Claim 1 in view of JP11006480 to Miyazaki.
In Reference to Claim 9
Terai discloses the partition comprising the groove.
Terai does not teach how the partition is formed.
Miyazaki teaches a cup shaped component of the compressor vessel being made by deep drawing method (Abstract).
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Terai to incorporate teachings from Miyazaki.  Doing so, would result in the partition member being formed by the deep-drawing method.  According to MPEP, "[E]ven though product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."
In Reference to Claim 10
Terai discloses the partition member (Fig. 1, 12) is such configured that a partition member body of the partition member defining the annular groove (Fig. 1, annotated by the examiner) is offset toward the motor chamber and is closer to one end of the motor.
Allowable Subject Matter
Claims 16, 19 and 20 are allowed.
Claims 4, 6, 7, 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Starting on Page 6, the Applicant argues the 35 USC 112 Claim Rejections.  The argument is persuasive.  The 35 USC 112(b) claim rejection has been withdrawn.
Starting on Page 8, the Applicant argues the 35 USC 102 claim rejection to Claim 1.  The argument is based on the amended claim.  The argument is moot in terms of the new ground of rejection.
Starting on Page 9, the Applicant argues the 35 USC 102 Claim Rejection to Claim 16.  The argument is persuasive.  The claim rejection to Claim 16, 19 and 20 has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR20100137337 to Terai.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/26/2022